Citation Nr: 0202813	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
hammertoes, right, postoperative. 

2.  Entitlement to a rating in excess of 10 percent for 
hammertoes, left, postoperative.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from March 1976 to March 1980.  

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to evaluations in 
excess of 10 percent for hammertoes, postoperative, right and 
left.  The RO affirmed the above determination in March 1998.

In February and June 2001 statements on file, the 
representative raised the issue of entitlement to service 
connection for pes planus as secondary to the service 
connection bilateral postoperative hammertoes disabilities.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On his substantive appeal dated in February 1999, the veteran 
indicated that he desired a hearing before a travel Member of 
the Board sitting at the RO.  


In April 1999 he indicated that he desired a hearing before a 
Decision Review Officer at the local VA office in lieu of a 
hearing before a Board member.  Pursuant to the veteran's 
request, a hearing was scheduled to be held before a Decision 
Review Officer at the RO on July 19, 1999.  

The scheduled hearing was canceled by the RO.  In 
correspondence dated in February 2000 the RO apologized for 
any inconvenience that was caused due to the hearing 
cancellation.  The RO further informed the veteran that he 
would be scheduled for a compensation and hearing 
examination.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.

The appellant's request for the opportunity to provide oral 
testimony before a local Decision Review Officer remains 
outstanding.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a personal hearing before a Decision 
Review Officer.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


